United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3120
                                     ___________

Carol Knight Jackson, on behalf of         *
herself and all others similarly situated, *
                                           *
             Plaintiff-Appellant,          *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of Minnesota.
Fortis Benefits Insurance Company,         *
                                           *
             Defendant-Appellee.           *
                                      ___________

                               Submitted: March 14, 2001

                                    Filed: April 6, 2001
                                     ___________

Before BYE, LAY, and JOHN R. GIBSON, Circuit Judges.
                              ___________

LAY, Circuit Judge.


       Carol Knight Jackson worked for the Minnesota State Employees Union
AFSCME Council No. 6 from 1986 until mid-1995. As an AFSCME employee, she
participated in a qualified ERISA long-term disability plan, which was underwritten by
Fortis Benefits Insurance Company (“Fortis”).

      The plan requires Fortis to pay disability benefits upon receipt of “proof that [the
claimant] is totally disabled due to sickness or injury and requires the regular care of
a physician.” Jackson v. Fortis Benefits Ins. Co., No. 99-CV-689, slip op. at 2 (D.
Minn. Aug. 1, 2000) (citation omitted). Total disability is defined in the plan as “an
injury or sickness which . . . prevents the insured from doing each of the main duties
of his or her regular job.” Id. Claimants under the plan are required to submit to Fortis
written proof of disability within ninety days of the elimination period,1 if practicable.
Id.

       In January 1996, Jackson submitted to Fortis a claim for long-term disability
benefits, claiming a disability related to a number of physical ailments.2 Fortis denied
Jackson’s claim and Jackson appealed through the Group Claim Denial Review
Procedure. In the process of her appeal, Jackson amended her claim to identify post-
traumatic stress disorder as the disabling condition. Fortis denied Jackson’s amended
claim, based on lack of documentation of the disability. During her appeal, Jackson’s
condition was evaluated by various doctors, which eventually produced the necessary
diagnosis and documentation to support her claim. Jackson submitted these documents
to Fortis in December 1998 and Fortis granted Jackson full benefits approximately
three weeks later. Fortis established a disability onset date of April 6, 1995, a benefits
commencement date of July 5, 1995 (accounting for the ninety-day elimination period),
and a benefits expiration date of July 4, 1997. Fortis disbursed those benefits to
Jackson in a lump sum payment on January 12, 1999.

      Jackson requested that Fortis pay interest on the sum for the time between the
April 6, 1995 disability onset date and the January 12, 1999 date of payment. Fortis
denied her request, stating that it did not “pay interest in connection with claim


       1
      The elimination period is the “period of consecutive days of total disability for
which no benefit is payable.” Jackson, No. 99-CV-689, slip op. at 2 n.2.
       2
        Jackson’s claim was supported by a physician’s statement that listed Jackson’s
disabling diseases as arthralgia/fibromyalgia, allergy, fatigue, joint pain, irritable bowel,
and magnesium deficiency.

                                            -2-
decisions which are overturned in the course of [the] Group Claim Denial Review
Procedure.” Id. at 7.

       Jackson filed suit in the United States District Court for the District of
Minnesota, seeking relief in the form of interest for herself and all others similarly
situated on the grounds of Fortis’ unjust enrichment and breach of fiduciary duty. The
district court3 granted summary judgment in favor of Fortis, finding that prejudgment
interest is not available under ERISA § 502(a)(3)(B), 29 U.S.C. § 1132(a)(3)(B),
absent a showing that a plan administrator has either breached ERISA’s statutory
obligations or the terms of the plan document. We affirm.

        ERISA permits participants “to recover benefits due to [them] under the terms
of [their] plan.” Id. The statute further provides that participants may bring a civil
action “(A) to enjoin any act or practice which violates any provision of this subchapter
or the terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress
such violations or (ii) to enforce any provision of this subchapter or the terms of the
plan.” ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3). In this case we are presented with
the issue of whether, in these sections, ERISA provides for an award of interest on
back benefits when payment is delayed. The question is one of first impression in this
court.

       The district court read the statute as limiting equitable relief to two situations:
(1) when a plaintiff seeks to remedy a plan breach, or (2) when a plaintiff seeks to
enforce rights granted under a plan or the statute. The court concluded that there was
no need for it to create a remedy because Congress had precluded Jackson’s claim for
interest by the terms of the statute.



       3
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, presiding.

                                            -3-
       On appeal, Jackson argues that an award of accrued interest is “appropriate
equitable relief” under ERISA § 502(a)(3)(B), 29 U.S.C. § 1132(a)(3)(B), which is
necessary to make an ERISA plan beneficiary whole and necessary to prevent the
unjust enrichment of the plan. Contrary to the district court’s finding, Jackson points
out that in ERISA, Congress did not address the issue of whether interest on back
benefits is due when payment has been delayed. Jackson further asserts that even in
the absence of a congressional directive, the Eighth Circuit recognizes the equitable
propriety of awarding prejudgment interest in ERISA cases.

       Fortis responds that Jackson’s argument that an award of interest is necessary
to enforce the terms of the plan is not supported by any authority in the absence of
breach or repudiation. Fortis explains that every court to consider ERISA claims for
interest in other circumstances supports the rule articulated by the district court in the
instant case. See, e.g., Clair v. Harris Trust & Sav. Bank, 190 F.3d 495, 497-99 (7th
Cir. 1999) (holding that ERISA “authorizes suit to redress plan violations,” but
concluding there was no breach of ERISA or terms of the plan); Holmes v. Pension
Plan of Bethlehem Steel Corp., 213 F.3d 124, 128 (3d Cir. 2000) (noting that “ERISA
permits actions to recover interest on wrongly withheld benefits”) (citing Fotta v.
Trustees of the United Mine Workers of Am. Health & Retirement Fund, 165 F.3d 209
(3d Cir. 1998)); Dependahl v. Falstaff Brewing Corp., 653 F.2d 1208, 1218-19 (8th
Cir. 1981) (allowing prejudgement interest under ERISA where there has been a
violation of the plan).

       We hold that the district court correctly applied the rule adopted by this and
other circuits, which requires a showing that the plan was breached before interest on
back payments may be awarded under ERISA. We affirm and adopt the well-reasoned
opinion of the district court.

      JUDGMENT AFFIRMED.


                                           -4-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -5-